Exhibit 10.4

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is effective as of May 17, 2017 (the
“Effective Date”), is made by and between Radius Health, Inc., together with its
affiliates (“Radius”), with an address of 950 Winter Street, Waltham, MA 02451
USA and B. Nicholas Harvey with an address of 4 Clifford Street, Wellesley, MA
02482 (“Consultant”). Radius and Consultant are collectively referred to as the
"Parties."

 

WHEREAS, Radius has a legitimate business need for the Services (as defined
below) that can be provided by Consultant;  

 

WHEREAS, Consultant has the required professional qualifications, practical
experience and knowledge to provide the Services; and

 

WHEREAS, Consultant agrees to provide the Services to Radius, and Radius wishes
to retain Consultant to perform the Services, in accordance with the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of Consultant’s engagement hereunder to perform
the Services described herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
to the following terms and conditions:

 

1.

Definitions.

 

1.1“Applicable Laws” shall mean any applicable business conduct, regulatory and
health and safety guidelines, laws, statutes, rules, regulations, ordinances,
and professional and industry codes of conduct which are applicable to the
Services, Consultant or Radius anywhere in the world, including, but not limited
to, those relating to anti-corruption, anti-bribery, data protection, personal
health information, clinical trials and industry conduct.

1.2“Confidential Information” shall mean any and all scientific, technical,
trade, business and any other confidential or proprietary information, and
Protected Data whether or not marked as confidential or proprietary, provided to
Consultant by Radius, its suppliers, customers, employees, officers, agents, or
others in connection with the Services or any proposed Services, or indirectly
learned by Consultant as a result of provision by Consultant of the Services for
which this Agreement provides, or obtained by Consultant while visiting Radius’
facilities, regardless of whether such information is in written, oral,
electronic, or other form. Radius’ “Confidential Information” shall include,
without limitation, the Data and personal data subject to the Applicable Laws.

1.3“Data” shall mean any resulting data and information (including without
limitation, written, printed, graphic, video, or audio material, and/or
information contained in any computer database or in computer readable form)
generated in the course of conducting Services.

1.4“Inventions” shall mean improvements, developments, discoveries, inventions,
know-how and other rights (whether or not protectable under state, provincial,
federal, or foreign intellectual property laws) which are conceived and/or
reduced to practice by Consultant, alone or jointly with others as a result of,
or in the performance of, the Services, or which are developed using the
Confidential Information.

1.5“Services” shall mean (i) assisting with projects in coordination with the
Chief Executive Officer of Radius, (ii) supporting the Chief Financial Officer
of Radius, and (iii) all such other services as the Parties may mutually agree.
Services may be described in a proposal or other document, which document shall
be subject to the terms hereof and be attached as an exhibit (“Exhibit”) hereto.
In the event of any conflict between the terms of an Exhibit and the terms of
this Agreement, the terms of this Agreement shall control.

 

1

--------------------------------------------------------------------------------

 

2.

Services.

 

2.1Radius would like Consultant to provide the Services and Consultant wishes to
provide the Services.

2.2Consultant will diligently provide the Services in a timely manner on behalf
of and for Radius in accordance with this Agreement, the reasonable written
instructions of Radius not inconsistent with any of Consultant's obligations
hereunder, and Applicable Laws.

2.3Subject to the provisions contained in this Section and in Section 2.4,
Consultant retains the right to control or direct the details, manner and means
by which the Services are provided to Radius. Consultant retains the right to
provide services to other individuals or companies except to the extent
inconsistent with Consultant's obligations under this Agreement and/or the
Confidentiality and Non-Competition Agreement between the Consultant and Radius
dated December 15, 2015 (the “Confidentiality Agreement”).  Except as otherwise
agreed with Radius, Consultant shall perform the Services only at Radius’ or
Consultant's own facilities.

2.4Consultant shall not use a subcontractor to perform the Services or otherwise
subcontract Consultant's obligations hereunder without the prior written consent
of Radius.  Any permitted subcontractor shall be obligated to perform in
accordance with this Agreement, and Consultant agrees to be responsible for the
actions and omissions of such subcontractor as if Consultant had made such
actions or omissions himself/herself.

3.

Term.

 

3.1This Agreement will commence on the Effective Date and, subject to earlier
termination in accordance with this Section, shall continue for six (6) months
(“Term”).

3.2   Consultant may terminate this Agreement upon 30 days written notice to
Radius. Upon any termination pursuant to this Section 3.2, the Consultant shall
be entitled to any unpaid consulting fees payable through the date of such
termination.

3.3   Radius may terminate this Agreement immediately and without prior notice
if Consultant refuses to or is unable to perform the Services due to death or
disability or is in material breach of any provision of this Agreement or
Applicable Laws.  If Radius terminates this Agreement without cause prior to the
expiration of the Term, then Consultant shall be deemed to continue providing
services to Radius through the Term, including for the purposes of Section 11.1,
Section 11.2, Section 11.3 and under the Separation Agreement. If Radius
terminates this Agreement with cause and Consultant has performed a portion of
the Services to Radius’ satisfaction, Radius will compensate Consultant for
Services satisfactorily completed up to the time of such termination.

3.4   Consultant may terminate this Agreement immediately and without prior
notice if Radius fails to pay any amounts due to Consultant within fifteen days
after sending Radius written notice of late payment due.

3.5  Upon termination of this Agreement by Radius, Consultant shall immediately
cease provision of Services and return to Radius all Radius Confidential
Information.

4.

Confidentiality; Publication; Data Privacy.

 

4.1Consultant agrees to treat any Confidential Information as the exclusive
property of Radius, and Consultant agrees not to disclose any of the
Confidential Information to any third party without first obtaining the written
consent of Radius.  Consultant agrees to protect the Confidential Information
that was received with at least the same degree of care Consultant uses to
protect Consultant's own confidential information.  

4.2Consultant agrees to use any Confidential Information only for the purpose of
conducting Services

2

--------------------------------------------------------------------------------

 

hereunder and for no other purpose.  The above provisions of confidentiality
shall not apply to that part of Confidential Information which Consultant is
able to demonstrate by documentary evidence: (i) was lawfully in Consultant's
possession prior to receipt from Radius without an obligation of
confidentiality; (ii) was in the public domain at the time of receipt from
Radius; (iii) becomes part of the public domain other than due to Consultant's
fault; or (iv) is lawfully received by Consultant from a third party without an
obligation of confidentiality.  Notwithstanding the foregoing, Consultant may
disclose that part of Confidential Information that is required by an order of a
court of competent jurisdiction or any regulatory authority to be disclosed,
provided that Consultant gives Radius prompt and reasonable notification of such
requirement prior to such disclosure and takes all reasonable and lawful actions
to obtain confidential treatment for such disclosure and to minimize the extent
of such disclosure.  Upon request by Radius, any and all Confidential
Information received by Consultant hereunder shall be destroyed or returned
promptly to Radius.

4.3Neither Party shall disclose the existence or substance of this Agreement,
except as required by Applicable Laws. Consultant shall not publish any articles
or make any presentations or communications (including any written, oral, or
electronic manuscript, abstract, presentation, or other publication) relating to
the Services, the Confidential Information, Inventions or Data, in whole or in
part, without the prior written consent of Radius. Consultant shall not engage
in interviews or other contacts with the media, including but not limited to
newspapers, radio, television and the Internet, related to this Agreement
without Radius’ prior related written consent.

4.4This Section 4 shall survive the termination or expiration of this Agreement.

5.

Intellectual Property.

 

5.1  Consultant shall promptly and fully disclose in writing to Radius any and
all Inventions.

5.2  Consultant agrees that, as between Consultant and Radius, Radius owns all
rights, title and interest in any Data or Invention, including any intellectual
property (including, but not limited to, patent, trademark, copyright and trade
secret) rights therein. Consultant hereby assigns to Radius all of Consultant's
rights to and interest in any Data or Invention. To the extent that any of
Radius’ ownership rights contemplated under this section are not perfected, fail
to arise, revert or terminate by operation of law, then in lieu of such
ownership rights, Consultant shall automatically grant to Radius an exclusive,
perpetual, irrevocable, fully paid up, royalty-free, transferable, sublicensable
(through multiple layers of sublicensees) license to all rights, title and
interest in the Data or Inventions for which such ownership rights failed to
arise, reverted or terminated by operation of law. Consultant shall take all
actions necessary in order to perfect, maintain, and/or enforce (to “Protect”)
Radius’ rights in the Data and Inventions, including without limitation,
executing and delivering all requested applications, assignments and other
documents. Consultant hereby permits Radius to execute and deliver any such
documents on Consultant's behalf in the event Consultant fails to do so and
accepts Radius as Consultant’s agent for the limited purpose of Protecting
Radius’ ownership and/or exclusive rights.

5.3  During and after the Term of this Agreement, Consultant agrees to assist
Radius, at Radius’ request, in preparing and prosecuting patent applications and
patent extensions or in obtaining or maintaining other forms of intellectual
property rights protection for Inventions which Radius elects to protect. Radius
shall reimburse Consultant for any reasonable costs incurred in providing such
assistance.

5.4  Without Radius’ prior written consent, Consultant shall not engage in any
activities, on its own or in collaboration with a third party, or use any third
party facilities or third party intellectual property in performing the Services
which could result in claims of ownership to any Inventions being made by such
third party.

5.5  This Section 5 shall survive the termination or expiration of this
Agreement.

 

3

--------------------------------------------------------------------------------

 

6.

Insider Trading.

 

Consultant acknowledges that in connection with this Agreement Consultant may
have advance access to information that may be considered “material nonpublic
information” under the United States securities laws and the equivalent laws of
the country in which Consultant is established. Consultant agrees to treat such
information as Confidential Information and acknowledges and agrees to be bound
by the terms and conditions of Radius’ Insider Trading Policy and all related
Applicable Laws.  Accordingly, Consultant shall be subject to any and all
restrictions on trading set forth therein.

7.

Representations.

 

7.1Mutual Representations. Radius and Consultant each represent, warrant and/or
covenant to the other that:

(a)Radius enters into this Agreement with Consultant in order to meet a
legitimate and genuine business need for the Services and that the selection of
Consultant is based exclusively on Consultant’s qualifications, expertise,
experience, knowledge and ability to meet this legitimate and genuine business
need;

(b)entry into this Agreement, its performance and the payment for the Services,
are in no way contingent, conditional or depending on any other previous,
current, or potential future business that is or may be generated by Consultant;
and

(c)entry into this Agreement, its performance and payment for the Services, are
in no way contingent, conditional or dependent on any other previous, current,
or potential future agreements between the Parties.

7.2Compliance. Consultant further represents, warrants and/or covenants that the
amounts payable hereunder shall constitute the fair market value for the
Services to be provided hereunder.

8.

Ethical Business Practices.

 

8.1.Consultant agrees to conduct the Services contemplated herein in a manner
which is consistent with both Applicable Laws, including anti-bribery laws, and
good business ethics. In performing the Services for Radius, Consultant (i)
shall not offer to make, make, promise, authorize or accept any payment or
giving anything of value, including but not limited to bribes, either directly
or indirectly to any public official, regulatory authority or anyone else for
the purpose of influencing, inducing or rewarding any act, omission or decision
in order to secure an improper advantage, or obtain or retain business and (ii)
shall comply with all applicable anti-corruption and anti-bribery laws and
regulations.   Consultant shall not make any payment or provide any gift to a
third party in connection with Consultant’s performance of this Agreement except
as may be expressly permitted in this Agreement without first identifying the
intended third-party recipient to Radius and obtaining Radius’ prior written
approval.  Consultant shall notify Radius immediately upon becoming aware of any
breach of Consultant’s obligations under this Section.

8.2.Consultant shall promptly notify Radius in the event of any government
investigation or inquiry related to compliance with Applicable Laws and shall
allow Radius to participate in the event it relates to the Services hereunder.

8.3In the event that Radius has reason to believe that a breach of this Section
8 has occurred or may occur, Radius is entitled to conduct an audit and
Consultant shall fully cooperate in connection with any such audit. Consultant
expressly understands and agrees that any breach of this Section 8 is considered
a material breach of this Agreement entitling Radius to terminate this Agreement
with immediate effect hereof.

4

--------------------------------------------------------------------------------

 

9.

Disclaimer.

Except for breaches of confidentiality or intellectual property, IN NO EVENT
SHALL Either PArty BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES of the other party ARISING UNDER THIS AGREEMENT Even IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

10.

Independent Contractor Status.  

 

10.1This Agreement establishes between the Parties an independent contractor
relationship.  This relationship is completely independent of any other
relationship that exists or may exist in the future between the Parties.

10.2This Agreement does not create any employer-employee, agency or partnership
relationship between the Parties. Consultant shall in no circumstances hold
himself or herself out as representing the position of Radius. Except as
provided in that certain Separation Agreement between Consultant and Radius
dated May 15, 2017 (the “Separation Agreement”) with respect to COBRA
continuation coverage and with respect to continued vesting of Radius stock
option awards pursuant to Section 11.2 of this Agreement, Consultant shall not
be entitled to or eligible to participate in Radius’ insurance plans and other
compensation or benefit plans Radius maintains for its own employees. Consultant
retains full and sole responsibility for complying with income reporting and
other requirements imposed by Applicable Laws. Radius will not provide workers’
compensation insurance coverage to Consultant for work-related accidents,
illnesses, damages or injuries arising out of or in connection with the
Services.  Further, Consultant understands and agrees that the consulting
relationship with Radius is not covered under unemployment compensation laws.

11.

Compensation; Continued Vesting of Equity

 

11.1During the Term, Consultant shall provide Services on an as-needed basis, up
to 15 hours per week.  In consideration for Consultant’s Services during the
Term, Radius will pay Consultant a consulting fee up to a maximum of $108,127,
payable in biweekly installments on Radius’ regular payroll dates.

11.2During the Term, the stock options that Consultant holds to purchase shares
of Radius common stock will continue to vest, as described in the Separation
Agreement and subject to the Radius Health, Inc. 2011 Equity Incentive Plan (as
Amended and Restated), any predecessor plan and the applicable stock option
agreements (such equity documents, the “Equity Documents”).  

11.3Radius shall pay Consultant a bonus in the amount of $133,080 on Radius’
first regular payroll date following expiration of the Term.  

11.4Radius will reimburse out-of-pocket travel and other reasonable expenses
that have been preapproved by Radius, in writing, and incurred in connection
with the Services rendered hereunder, and are supported by original evidence or
receipts.  Reimbursement of pre-approved expenses shall be made by Radius within
thirty (30) days of receipt of an itemized statement with receipts or other
evidence of reimbursable expenses.  

12.

Miscellaneous Matters.

 

12.1Any notices to be given hereunder shall be in writing and shall be delivered
to the address below: (a) in person; (b) first class registered or certified
mail, postage prepaid, (c) next day express delivery service; or (d) by fax or
email, with originals to follow immediately thereafter by methods (a), (b) or
(c). Notice shall be effective upon delivery or, in the case of (d), upon
confirmation of delivery of the fax or email.

5

--------------------------------------------------------------------------------

 

If to Radius:

Radius Health, Inc.

950 Winter Street

Waltham, MA 02451

United States of America

Attention: Chief Executive Officer

Fax:

With a copy to: General Counsel

Email:

 

If to Consultant:

B. Nicholas Harvey

4 Clifford Street

Wellesley, MA 02482

Email:

 

12.2This Agreement, together with any Exhibit(s), the Separation Agreement, the
General Release of Claims between Consultant and Radius dated May 15, 2017, the
Confidentiality Agreement and the Equity Documents constitute the entire
agreement of the Parties with regard to its subject matter and supersedes all
previous written or oral representations, agreement(s), and understandings
between the Parties hereto with respect to the subject matter hereof.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but collectively shall constitute one and the same
instrument.  Counterparts may be signed and delivered by facsimile or electronic
transmission (including by e-mail delivery of .pdf signed copies), each of which
will be binding when sent.  This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts without regard to
any choice of law principle that would dictate the application of the law of
another jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorised representatives.

 

 

Radius Health, Inc.

 

Consultant

 

 

 

 

 

By:

/s/ Robert E. Ward

 

By:

/s/ B. Nicholas Harvey

Name:

Robert E. Ward

 

Name:

B. Nicholas Harvey

Title:

President and Chief Executive Officer

 

Date:

May 15, 2017

Date:

May 15, 2017

 

 

 

 

 

7